          Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     Aaron Harvey Beitch,                          No. CV-18-0067-TUC-BGM
 9
                         Plaintiff,                ORDER
10
     v.
11
     Chris Magnus, et al.,
12
                         Defendants.
13
14            Currently pending before the Court is Defendants Chris Magnus, Justin Lane,
15   Mickey Petersen, Dennis J. Miller, Paulina Reed, Chelsea Lynn Gutierrez, Robert Jude
16   Miranda, David W. Hill, Colin Jefferson Hyde, Daniel Rodriguez, Brendan Wiberg, and
17   Cynthia Kozda’s (the “City Defendants”) Motion for Summary Judgment (Doc. 50). The
18   City Defendants have also filed a Statement of Facts in Support of Their Motion for
19   Summary Judgment (“SOF”) (Doc. 51), as well as a Supplemental State of Facts in
20   Support of Their Motion for Summary Judgment (Doc. 56). Plaintiff filed a Motion of
21   Supplemental Facts to Support Plaintiff Aaron Beitch Opposition to Defendant’s Motion
22   for Summary Judgment (Doc. 62), which this Court construed as a response. See Order
23   4/29/2019 (Doc. 65). Plaintiff then filed an Amended Motion of Opposition to Summary
24   Judgment (Doc. 67) which the Court construes as a supplemental response. Plaintiff also
25   filed an Amended Motion of Facts in Support of Plaintiff Aaron Beitch [sic] Opposition
26   to Summary Judgment (Doc. 68). The City Defendants filed their Reply to Plaintiff’s
27   Amended Motion of Opposition to Summary Judgement (Doc. 67) and Motion to Strike
28   Plaintiff Aaron Beitch Amended Motion of Facts in Support of Plaintiff Aaron Beitch
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 2 of 16



 1   Opposition to Summary of Judgment (Doc. 68) (Doc. 69). In turn, Plaintiff filed a
 2   Response to Defendants Opposition to Strike Plaintiff Motion of Facts in Support of
 3   Plaintiff Opposition to Summary Judgment (Doc. 71). As such, the motion is fully
 4   briefed and ripe for adjudication. Also pending are Plaintiff’s Amended Motion for
 5   Leave to Allow Non-Electronic Filing of Exhibit #2 (Doc. 66) and the City Defendants’
 6   Motion to Strike Plaintiff Aaron Beitch [sic] Response to Defendants Opposition to
 7   Strike Plaintiff Motion of Facts in Support of Plaintiff [sic] Opposition to Summary of
 8   Judgment Doc. 71 (Doc. 72).
 9          The United States Magistrate Judge has received the written consent of both
10   parties and presides over this case pursuant to 28 U.S.C. § 636(c) and Rule 73, Federal
11   Rules of Civil Procedure. In its discretion, the Court finds this case suitable for decision
12   without oral argument. See LRCiv. 7.2(f). The Parties have adequately presented the
13   facts and legal arguments in their briefs and supporting documents, and the decisional
14   process would not be significantly aided by oral argument.
15
16   I.     FACTUAL BACKGROUND
17          Plaintiff brings this cause of action pursuant to 42 U.S.C. § 1983, alleging a
18   violation of his civil rights during a police encounter. See Compl. (Doc. 1). The Court
19   views the facts, as it must, in the light most favorable to Plaintiff.
20          A.       Police Encounter
21          On August 9, 2017, at approximately 4:30 a.m., Tucson Police Department
22   (“TPD”) officers were dispatched to a shots fired or a suspect with a gun call at an
23   apartment complex near 14th Avenue and Kelso Street. Defs.’ SOF (Doc. 51), Event
24   Chronology—E172210112 (Exh. “3”) (Doc. 51-1) at 181 & Miller Decl. (Exh. “8”) (Doc.
25   51-1) at ¶¶ 3, 6 & Hyde Decl. (Exh. “9”) (Doc. 51-1) at ¶ 3. The call details indicate that
26   “multiple people” were heard screaming at each other and a gun was mentioned. Defs.’
27
            1
28              Page reference is to the CM/ECF page number for clarity.




                                                    -2-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 3 of 16



 1   SOF (Doc. 51), Exh. “3” at 18. A male subject with a gun was described as a black male,
 2   twenties, black hat, white shirt, and jeans, with a pistol in his hand. Id., Exh. “3” at 18;
 3   see also Pl.’s Response re SOF (Doc. 68) Wiberg Body Worn Camera Full Length Video
 4   (Exh. “2”) at 3:25–3:31. The officers parked down the street and moved on foot on 14th
 5   Avenue. Defs.’ SOF (Doc. 51), Exh. “8” at ¶¶ 4, 6 & Exh. “9” at ¶ 4, 6. Officers Hyde
 6   and Miller had their weapons out in the low ready position. Id., Exh. “8” at ¶ 5 & Exh.
 7   “9” at ¶ 5.
 8          Officer Wiberg was wearing a body camera, and it captured the scene and the
 9   officers’ activity. Id., Wiberg Decl. (Exh. “10”) (Doc. 51-1) at ¶¶ 3–6. One Officer was
10   using the light on top of his rifle to illuminate the cars parked along the side of the road
11   as they progressed down the street. Id., Wiberg Body Worn Camera (Exh. “1”) at 1:15–
12   1:30, 2:38–2:40; Pl.’s Response re SOF (Doc. 68), Exh. “2” at 8:38–9:14. Officers would
13   have stopped anyone that they encountered to gather information. Defs.’ SOF (Doc. 51),
14   Exh. “8” at ¶ 11.
15          Shortly after TPD officers started their canvass of the area, Plaintiff Beitch was
16   observed getting into a car on the street. Defs.’ SOF (Doc. 51), Wiberg Body Worn
17   Camera (Exh. “1”) at 1:14–1:20. Plaintiff came out of a nearby apartment. Id., Exh. “1”
18   at 2:15–2:30. Officers noted Plaintiff was wearing a white t-shirt and jeans. Pl.’s
19   Response re SOF (Doc. 68), Exh. “2” at 8:28–8:45. Officers shined their flashlights on
20   Plaintiff and told him to stop. Defs.’ SOF (Doc. 51), Exh. “1” at 1:14–1:20. Officers
21   shouted at Plaintiff to get out of the car. Id., Exh. “1” at 1:45–1:50. Plaintiff stepped out
22   of the driver’s side of his car and showed his hands. Id., Exh. “1” at 1:48–1:53; Pl.’s
23   Response re SOF (Doc. 68), Exh. “2” at 8:57–9:07.              Officers Reed and Kozda
24   approached Plaintiff while another officer maintained the spotlight on Plaintiff until other
25   officers approached with flashlights and provided additional light. Defs.’ SOF (Doc. 51),
26   Wiberg Body Worn Camera (Exh. “1”) at 2:10–2:15; Pl.’s Response re SOF (Doc. 68),
27   Exh. “2” at 8:57–9:23. Plaintiff identified himself to Officer Reed and indicated that he
28   lived nearby. Defs.’ SOF (Doc. 51), Exh. “1” at 2:15–2:30; Pl.’s Response re SOF (Doc.



                                                 -3-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 4 of 16



 1   68), Exh. “2” at 9:25–9:40. Officer Kozda secured Plaintiff in handcuffs while Officer
 2   Reed asked him his address. Defs.’ SOF (Doc. 51), Kozda Decl. (Exh. “11”) at ¶¶ 8–10;
 3   Pl.’s Response re SOF (Doc. 68), Exh. “2” at 9:25–9:40. Officer Reed verified Plaintiff’s
 4   identity and verified that he was not involved in the disturbance the officers were
 5   investigating. Defs.’ SOF (Doc. 51), Exh. “11” at ¶ 11.
 6          As soon as Plaintiff was secure, Officers Miller and Hyde continued down the
 7   street, away from Plaintiff. Id., Exh. “1” at 2:7–2:32. When Officer Reed asked Plaintiff
 8   whether he had identification, Plaintiff responded that it was in his pocket. Defs.’ SOF
 9   (Doc. 51), Beitch Depo. 11/16/2018 (Exh. “7”) at 63:20–64:5, 91:15–92:19. Officer
10   Reed frisked Plaintiff and obtained his identification.     Id., Exh. “7” at 91:19–92:3.
11   Officer Reed was able to verify Plaintiff’s identity within a few minutes and she
12   determined that he was not involved in the disturbance that the officers were
13   investigating. Id., Exh. “11” at ¶ 11. At the conclusion of her investigation of Plaintiff,
14   Officer Reed returned his identification and released him. Id., Exh. “7” at 112:1–9. At
15   no time during the encounter did officers have their weapons pointed at Plaintiff’s head.
16   Id., Exh. “1” at 1:40–2:30.     After the brief interaction with Plaintiff, TPD officers
17   continued their canvass of the area. Id., Exh. “1” at 2:15–2:50 & Exh. “8” at ¶ 12.
18          In the end, Officers Wiberg, Gutierrez, Miranda, Rodriguez, and Hill did not have
19   physical contact with Plaintiff at the scene or point weapons at him. Id., Wiberg Decl.
20   (Exh. “10”), Hill Decl. (Exh. “12”), Miranda Decl. (Exh. “18”), Rodriguez Decl. (Exh.
21   “19”); Defs.’ Suppl. SOF (Doc. 56), Gutierrez Decl. (Exh. “17”). Sergeant Hill was not
22   on scene when officers made contact with Plaintiff. Defs.’ SOF (Doc. 51), Exh. “12” at ¶
23   7.   Lastly, Officer Reed was wrapping up her investigatory stop of Plaintiff when
24   Sergeant Hill arrived. Id., Exh. “12” at ¶ 8.
25          B.     Tucson Police Department Complaint
26          After the encounter with TPD officers, Plaintiff lodged a formal complaint with
27   the department. Defs.’ SOF (Doc. 51), Hill Decl. (Exh. “12”) at ¶ 10 & Petersen Decl.
28   (Exh. “13”) at ¶¶ 4–6. Plaintiff’s complaint was reviewed by the Office of Professional



                                                 -4-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 5 of 16



 1   Standards (“OPS”). Id., Exh. “12” at ¶ 10 & Exh. “13” at ¶ 3–4. Sergeant Petersen
 2   conducted the OPS investigation. Id., Exh. “13” at ¶ 4 & Lane Decl. (Exh. “14”) at ¶ 5.
 3   Sergeant Petersen determined that the officers exhibited appropriate safety and tactical
 4   techniques during their encounter with Plaintiff. Id., Exh. “13” at ¶ 7. Sergeant Petersen
 5   further determined that two policy violation did occur, including 1) Officer Hyde failing
 6   to turn on his body worn camera and 2) Officer Reed failing to write a report
 7   documenting her investigative stop of Plaintiff. Id., Exh. “13” at ¶ 8 & Exh. “14” at ¶ 5.
 8   Sergeant Petersen did not have any supervisory authority over the individual officers
 9   whose conduct he investigated. Id., Exh. “13” at ¶ 10. Captain Lane, Sergeant Petersen’s
10   supervisor, concurred with Sergeant Petersen’s analysis. Defs.’ SOF (Doc. 51), Petersen
11   Decl. (Exh. “13”) at ¶ 9 & Lane Decl. (Exh. “14”) at ¶ 5. The City of Tucson’s
12   Independent Police Auditor Mitchell A. Kagan reviewed the OPS investigation and
13   findings related to Plaintiff’s formal complaint and concurred with the same. Id., Kagan
14   Decl. at ¶ 5.
15
16   II.    STANDARD OF REVIEW
17          Summary judgment is appropriate when, viewing the facts in the light most
18   favorable to the nonmoving party, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255,
19   106 S. Ct. 2505, 2513, 91 L. Ed. 2d 202 (1986), “there is no genuine issue as to any
20   material fact and [] the moving party is entitled to a judgment as a matter of law.” Fed.
21   R. Civ. P. 56(c). A fact is “material” if it “might affect the outcome of the suit under the
22   governing law,” and a dispute is “genuine” if “the evidence is such that a reasonable jury
23   could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248, 106 S. Ct. at
24   2510. Thus, factual disputes that have no bearing on the outcome of a suit are irrelevant
25   to the consideration of a motion for summary judgment. Id. In order to withstand a
26   motion for summary judgment, the nonmoving party must show “specific facts showing
27   that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.
28   Ct. 2548, 2553, 91 L.Ed.2d 265 (1986). Moreover, a “mere scintilla of evidence” does



                                                 -5-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 6 of 16



 1   not preclude the entry of summary judgment. Anderson, 477 U.S. at 252, 106 S. Ct. at
 2   2512. The United States Supreme Court also recognized that “[w]hen opposing parties
 3   tell two different stories, one of which is blatantly contradicted by the record, so that no
 4   reasonable jury could believe it, a court should not adopt that version of the facts for
 5   purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372,
 6   380, 127 S. Ct. 1769, 1776, 167 L.Ed.2d 686 (2007).
 7
 8   III.   ANALYSIS
 9          A.     Amended Motion for Leave to Allow Non-Electronic Filing of Exhibit
                   #2–Officer Wiberg’s Full-Length Body Worn Camera Video
10
11          Plaintiff filed an Amended Motion for Leave to Allow Non-Electronic Filing of
12   Exhibit #2 Full-Length BWC Video Taken from Defendant Officer Wiberg, along with
13   Audio CDs Ops Hearing of All Defendant Officers, 911 Audio CD, Supporting Paper
14   (Doc. 66). On April 29, 2019, the Court issued its Order granting Plaintiff’s request to
15   file the full-length video of Officer Wiberg’s body worn camera. See Order 4/29/2019
16   (Doc. 65). Plaintiff did not submit any additional non-paper exhibits with his amended
17   motion. See Pl.’s Amended Motion for Leave to Allow Non-Electronic Filing (Doc. 66)
18   and related docket text. In light of the Court’s previous ruling, Plaintiff’s amended
19   motion is moot. The Court will, however, consider the additional documents submitted
20   with Plaintiff’s motion (Doc. 66) to the extent that they are relevant to his opposition of
21   the City Defendants’ motion for summary judgment. Accordingly, Plaintiff’s Motion for
22   Leave to Allow Non-Electronic Filing (Doc. 66) is DENIED AS MOOT in part and
23   GRANTED in part.
24          B.     Evidentiary Objections
25                 1. Factual Admissions
26          Defendant asserts that Plaintiff’s responsive filings do not comply with this
27   district’s Local Rules. See Defs.’ Reply (Doc. 69) at 4. Defendants also urge that
28   because Plaintiff failed to properly controvert their statement of facts, the Court should



                                                -6-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 7 of 16



 1   deem their facts “admitted” for purposes of summary judgment. See id. at 5.
 2          Federal Rule 56(c) mandates that “[a] party asserting that a fact . . . is genuinely
 3   disputed must support the assertion by . . . citing to particular parts of materials in the
 4   record, including depositions, documents, electronically stored information, affidavits or
 5   declarations, stipulations (including those made for purposes of the motion only),
 6   admissions, interrogatory answers, or other materials [in the record.]” Fed. R. Civ. P.
 7   56(c)(1).   A fact that “cannot be presented in a form that would be admissible in
 8   evidence” is grounds for objection. Fed. R. Civ. P. 56(c)(2). Moreover, the Rules of
 9   Practice of the United States District Court for the District of Arizona (“Local Rules”)
10   require that”[e]ach additional fact . . . must refer to a specific admissible portion of the
11   record where the fact finds support.” LRCiv. 56.1(b). After Plaintiff filed his initial
12   response, the Court notified him of the requirements of Rule 56, Federal Rules of Civil
13   Procedure, and LRCiv. 56.1, and allowed him to supplement his response accordingly.
14   See Order 4/3/2019 (Doc. 60). It is not the Court’s task “to scour the record in search of
15   a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996)
16   (quoting Richards v. Combined Ins. Co., 55 F.3d 247 251 (7th Cir. 1995)).
17          Here, Plaintiff’s controverting facts argues his position, but does not refute the
18   facts put forth by the City Defendants. See Pl.’s Amended Motion of Facts (Doc. 68).
19   Rather, Plaintiff has outlined what occurred, as well as provided documents exchanged as
20   part of the disclosure process. See id.; see also Pl.’s Mot. for Leave to Allow Non-
21   Electronic Filing (Doc. 66). Although the Court will not summarily grant Defendants
22   summary judgment for these shortcomings, bare factual allegations and conclusory
23   statements have not been given any weight.
24                 2. Motion to Strike
25          The City Defendants filed a Motion to Strike Plaintiff Aaron Beitch [sic] Response
26   to Defendants Opposition to Strike Plaintiff Motion of Facts in Support of Plaintiff [sic]
27   Opposition to Summary of Judgment Doc. 71 (Doc. 72). The City Defendants contend
28   Plaintiff’s response is an improper sur-reply and should be stricken. As an initial matter,



                                                -7-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 8 of 16



 1   the City Defendants chose to file a motion to strike embedded in their Reply (Doc. 69).
 2   Plaintiff was entitled to respond to the motion. See LRCiv. 7.2. The Court declines the
 3   City Defendants’ invitation to penalize Plaintiff for being pro se and not fully
 4   understanding what he was and was not allowed to respond to in Defendants’ motion. To
 5   the extent that it is relevant, the Court will consider Plaintiff’s Response (Doc. 72) in its
 6   entirety. The City Defendants’ Motion to Strike (Doc. 72) is DENIED.
 7          C.     Summary Judgment
 8          The City Defendants seek summary judgment because their actions are qualifiedly
 9   immune or otherwise non-actionable. Defs.’ Mot. for Summ. J. (Doc. 50) at 4–10.
10   Relying on various excerpts of TPD policy, Plaintiff argues that none of the officers are
11   entitled to qualified immunity. Pl.’s Response (Doc. 67) at 10–26.
12                 1. Qualified Immunity
13          Government officials enjoy qualified immunity from civil damages unless their
14   conduct violates “clearly established statutory or constitutional rights of which a
15   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.
16   Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982). “Qualified immunity shields federal and state
17   officials from money damages unless a plaintiff pleads facts showing (1) that the official
18   violated a statutory or constitutional right, and (2) that the right was ‘clearly established’
19   at the time of the challenged conduct. Ashcroft v. al-Kidd, 563 U.S. 731, 735, 131 S. Ct.
20   2074, 2080, 179 L. Ed. 2d (2011) (citations omitted); see also Tarabochia v. Adkins, 766
21   F.3d 1115, 1121 (9th Cir. 2014) (internal quotation omitted). These prongs may be
22   addressed in any order, depending on the circumstances in the particular case at hand.
23   Pearson v. Callahan, 555 U.S. 223, 236, 129 S. Ct. 808, 818, 172 L. Ed. 2d (2009). In its
24   analysis, the Court must view the facts “in the light most favorable to the injured party.”
25   Chappell v. Mandeville, 706 F.3d 1052, 1058 (9th Cir. 2013) (citations omitted).
26          “A Government official’s conduct violates clearly established law when, at the
27   time of the challenged conduct ‘[t]he contours of [a] right [are] sufficiently clear’ that
28   every ‘reasonable official would have understood that what he is doing violates that



                                                 -8-
      Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 9 of 16



 1   right.’” al-Kidd, 563 U.S. at 741, 131 S. Ct. at 2083 (quoting Anderson v. Creighton, 493
 2   U.S. 635, 640, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987)) (alterations in original). The
 3   Supreme Court of the United States has “repeatedly told courts—and the Ninth Circuit in
 4   particular—not to define clearly established law at a high level of generality.” City and
 5   County of San Francisco, Calif. v. Sheehan, 575 U.S. 600, —, 135 S. Ct. 1765, 1775–76,
 6   191 L.Ed.2d 856 (2015) (quoting al-Kidd, 563 U.S. at 742, 131 S. Ct. at 2084). Although
 7   the Supreme Court of the United States does “not require a case directly on point before
 8   concluding that the law is clearly established, . . . existing precedent must have placed the
 9   statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741, 131 S. Ct.
10   at 2083. “Qualified immunity is no immunity at all if ‘clearly established’ law can
11   simply be defined as the right to be free from unreasonable searches and seizures.”
12   Sheehan, 575 U.S. at —, 135 S. Ct. at 1776. As such, qualified immunity “provides
13   ample protection to all but the plainly incompetent or those who knowingly violate the
14   law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 1096, 89 L. Ed. 2d 271
15   (1986).
16                 2. The Fourth Amendment
17          “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by the
18   Government, and its protections extend to brief investigatory stops of persons or vehicles
19   that fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct.
20   744, 750, 151 L. Ed. 2d 740 (2002) (citing Terry v. Ohio, 392 U.S. 1, 9, 88 S. Ct. 1868,
21   20 L. Ed. 2d 889 (1968); United States v. Cortez, 449 U.S. 411, 417, 101 S. Ct. 690, 66
22   L. Ed. 2d 621 (1981)). For the police to conduct a valid stop, they must “have a
23   reasonable suspicion supported by articulable facts that criminal activity may be afoot.”
24   United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585, 104 L. Ed. 2d 1 (1989)
25   (internal quotes and citation omitted). “[T]he level of suspicion required for a Terry
26   stop[, however,] is obviously less demanding than that for probable cause.” Id. at 8, 109
27   S. Ct. at 1585 (internal citations omitted).   “[W]here a police officer observes unusual
28   conduct which leads him reasonably to conclude in light of his experience that criminal



                                                 -9-
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 10 of 16



 1   activity may be afoot and that the persons with whom he is dealing may be armed and
 2   presently dangerous, where in the course of investigating this behavior he identifies
 3   himself as a policeman and makes reasonable inquiries, and where nothing in the initial
 4   stages of the encounter serves to dispel his reasonable fear for his own or others’ safety,
 5   he is entitled for the protection of himself and others in the area to conduct a carefully
 6   limited search of the outer clothing of such persons in an attempt to discover weapons
 7   which might be used to assault him.” Terry v. Ohio, 391 U.S. 1, 30, 88 S. Ct. 1868,
 8   1884–85, 20 L.Ed.2d 889 (1968).
 9          “Reasonable suspicion is defined as ‘a particularized and objective basis for
10   suspecting the particular person stopped of criminal activity.’” United States v. Valdes-
11   Vega, 738 F.3d 1074, 1078 (quoting United States v. Cotterman, 709 F.3d 952, 968 (9th
12   Cir. 2013) (en banc)). “The reasonable-suspicion standard is not a particularly high
13   threshold to reach.” Id. Furthermore, although “a mere hunch is insufficient to justify a
14   stop, the likelihood of criminal activity need not rise to the level required for probable
15   cause, and it falls considerably short of satisfying a preponderance of the evidence
16   standard.” Id. (quoting Arvizu, 534 U.S. at 274, 122 S. Ct. 744) (citations and internal
17   quotation marks omitted).
18          When making a reasonable-suspicion determination, the reviewing court “must
19   look at the ‘totality of the circumstances’ of each case to see whether the detaining officer
20   has a ‘particularized and objective basis’ for suspecting legal wrongdoing.”          United
21   States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 750, 151 L. Ed. 2d 740 (2002)
22   (citations omitted); see also United States. v. Alvarez, 899 F.2d 833, 836 (9th Cir. 1990).
23   In so doing, officers are allowed “to draw on their own experience and specialized
24   training to make inferences from and deductions about the cumulative information
25   available to them that ‘might well elude an untrained person.’” Id. at 273, 122 S. Ct. at
26   750-51. (citations omitted); see also Valdes-Vega, 738 F.3d at 1078. Moreover, what
27   may seem to be innocuous conduct when viewed in isolation may be appropriately
28   considered when considering the totality of the circumstances; thus, it is inappropriate to



                                                - 10 -
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 11 of 16



 1   view factors in isolation and to give no weight to factors which may have an innocent
 2   explanation. Arvizu, 534 U.S. at 273-75, 122 S. Ct. at 750-51; see also Cotterman, 709
 3   F.3d at 970 (“It is not our province to nitpick the factors in isolation but instead to view
 4   them in the totality of the circumstances.”).       Furthermore, “A determination that
 5   reasonable suspicion exists . . . need not rule out the possibility of innocent conduct.”
 6   Valdes-Vega, 738 F.3d at 1078-79 (citing Arvizu, 534 at 277, 122 S. Ct. 744) (alterations
 7   in original).
 8                        a. Officers Reed and Kozda
 9          The City Defendants assert that Officers Reed and Kozda are entitled to qualified
10   immunity for their encounter with Plaintiff. Defs.’ Mot. for Summ. J. (Doc. 50) at 5–6.
11   The Court agrees.
12          Here, TPD officers were dispatched to a shots fired or a suspect with a gun call at
13   an apartment complex near 14th Avenue and Kelso Street in the wee hours of the
14   morning. Defs.’ SOF (Doc. 51), Event Chronology—E172210112 (Exh. “3”) (Doc. 51-
15   1) at 18 & Miller Decl. (Exh. “8”) (Doc. 51-1) at ¶¶ 3, 6 & Hyde Decl. (Exh. “9”) (Doc.
16   51-1) at ¶ 3. The call details indicate that “multiple people” were heard screaming at
17   each other and a gun was mentioned. Id., Exh. “3” at 18. A male subject with a gun was
18   described as a black male, twenties, black hat, white shirt, and jeans, with a pistol in his
19   hand. Id., Exh. “3” at 18; see also Pl.’s Response re SOF (Doc. 68), Wiberg Body Worn
20   Camera Full Length Video (Exh. “2”) at 3:25–3:31. The officers parked down the street
21   and moved on foot on 14th Avenue. Defs.’ SOF (Doc. 51), Exh. “8” at ¶¶ 4, 6 & Exh.
22   “9” at ¶ 4, 6. The officers had reasonable suspicion that a crime was afoot. There were
23   no people on the street and Plaintiff was dressed in a white t-shirt and jeans. Pl.’s
24   Response re SOF (Doc. 68), Exh. “2” at 8:28–9:11
25          The Ninth Circuit Court of Appeals has observed:
26          Under ordinary circumstances, drawing weapons and using handcuffs are
27          not part of a Terry stop. Washington v. Lambert, 98 F.3d 1181, 1187 (9th
            Cir. 1996). Nevertheless, “we allow intrusive and aggressive police
28          conduct without deeming it an arrest . . . when it is a reasonable response to



                                                - 11 -
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 12 of 16



 1          legitimate safety concerns on the part of the investigating officers.” Id. at
 2          1186; accord Alexander v. County of Los Angeles, 64 F.3d 1315, 1320 (9th
            Cir. 1990) (“it is well settled that when an officer reasonable believes force
 3          is necessary to protect his own safety or the safety of the public, measures
            used to restrain individuals, such as stopping them at gunpoint and
 4
            handcuffing them, are reasonable.”).
 5
     United States v. Miles, 247 F.3d 1009, 1012–13 (alterations in original). Plaintiff was the
 6
     first individual that the officers encountered. Officers Kozda and Reed briefly detained
 7
     him and confirmed his identity. Defs.’ SOF (Doc. 51), Beitch Depo. 11/16/2018 (Exh.
 8
     “7”) at 63:20–64:5, 91:15–92:3 & Kozda Decl. (Exh. “11”) at ¶¶ 8–10. Once this was
 9
     accomplished, Plaintiff’s belongings were returned, and he was released and free to
10
     leave. Id., Exh. “7” at 112:1–9. The entire encounter did not last more than two (2) to
11
     three (3) minutes. Based upon the totality of the circumstances, Officers Kozda and Reed
12
     executed a proper Terry stop. See United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct.
13
     744, 750, 151 L.Ed.2d 740 (2002). As such, Plaintiff did not suffer a violation of his
14
     constitutional rights and Officers Kozda and Reed are entitled to qualified immunity.
15
                          b. Officers with weapons in low ready position
16
            Plaintiff urges that “[o]fficers who had their weapons didn’t have their weapons
17
     out didn’t’ have weapons at the low-ready position when they were approaching
18
     Plaintiff[.]” Pl.’s Response (Doc. 67) at 16. The City Defendants assert that the body
19
     camera video establishes that the officers did not hold Plaintiff at gunpoint. Defs.’ Mot.
20
     Summ. J. (Doc. 50) at 6. As such, the City Defendants argue that Plaintiff bears the
21
     burden “to demonstrate that clearly established law would prohibit officers from
22
     conducting their sweep of his neighborhood with weapons in the low ready position.” Id.
23
            “To determine the constitutionality of a seizure we must balance the nature and
24
     quality of the intrusion on the individual’s Fourth Amendment interests against the
25
     importance of the governmental interests alleged to justify the intrusion.” Tennessee v.
26
     Garner, 471 U.S. 1, 8, 105 S. Ct. 1694, 1699, 85 L. Ed. 2d 1 (1985) (quotations and
27
     citations omitted). The Ninth Circuit Court of Appeals delineated a three-stage approach
28
     to excessive force claims. Thompson v. Rahr, 885 F.3d 582, 586 (9th Cir. 2018). The



                                                - 12 -
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 13 of 16



 1   court of appeals counsels consideration of 1) “the severity of the intrusion . . . by
 2   evaluating the type and amount of force inflicted”; 2) “the government’s interests by
 3   assessing the severity of the crime[,] whether the suspect posed an immediate threat[,] . . .
 4   and whether the suspect was resisting arrest or attempting to escape”; and 3) the
 5   balancing of “the gravity of the intrusion on the individual against the government’s need
 6   for that intrusion.” Id. (citations and quotations omitted).
 7            Here, the video shows officers with their weapons pointed downward or moving to
 8   point them downward as they made contact with Plaintiff. Pl.’s Response re SOF (Doc.
 9   68), Wiberg Body Worn Camera Full Length Video (Exh. “2”) at 8:28–9:15; see also
10   Scott v. Harris, 550 U.S. 372, 380–81, 127 S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007)
11   (finding facts should be viewed “in the light depicted by the videotape”). Thus, the type
12   of force used was minimal. Secondly, the officers were evaluating everyone moving
13   around at 4:30 a.m. as they were investigating a report of a disturbance involving a gun.
14   Third, the balance between the gravity of the intrusion versus the government’s need for
15   that intrusion weighs in favor of the officers. The officers contact with Plaintiff was
16   brief, he was restrained long enough to confirm his identification. Defs.’ SOF (Doc. 51),
17   Kozda Decl. (Exh. “11”) (Doc. 51-1) at ¶ 11. Further, responding officers who had their
18   weapons drawn, only did so as they approached Plaintiff and quickly holstered them or
19   moved off down the street. [see video] Based on the totality of the circumstances, the
20   minimal force exerted by the officers was reasonable to ensure the safety of all involved.
21                         c. “Participating” officers
22            Plaintiff has sued every officer that was present during August 9, 2017 incident.
23   See Compl. (Doc. 1); Defs.’ SOF (Doc. 51), Beitch Depo. 11/16/2018 (Exh. “7”) at 36:5–
24   46:21.
25            “Liability under section 1983 arises only upon a showing of personal participation
26   by the Defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). The Ninth
27   Circuit Court of Appeals further requires that the officers can only be found “liable for
28   their ‘integral participation’ in the unlawful conduct.” Chuman v. Wright, 76 F.3d 292,



                                                 - 13 -
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 14 of 16



 1   294 (9th Cir. 1996). “Being a mere bystander [is] insufficient.” Id. (citations omitted).
 2          Here, Officer Kozda handcuffed Plaintiff, Officer Reed performed a Terry stop
 3   and frisk, Officers Miller and Hyde had guns out in the low ready position, and Officer
 4   Miranda issued the verbal commands to Beitch to step out of the car, shut the door, and
 5   put his hands on the hood. Defs.’ SOF (Doc. 50), Miller Decl. (Exh. “8”) at ¶ 5 & Hyde
 6   Decl. (Exh. “9”) at ¶ 5 & Kozda Decl. (Exh. “11”) ¶¶ 8–11; Pl.’s Response re SOF (Doc.
 7   68), Wiberg Body Worn Camera Full Length Video (Exh. “2”) at 8:53–9:04. Plaintiff
 8   has failed to present any evidence to suggest that Officers Wiberg, Rodriguez, and
 9   Gutierrez or Sergeant Hill were personally involved with any aspect of his detainment.
10   As such, they cannot be said to be “integral participants” of any alleged constitutional
11   violation and are entitled to qualified immunity.
12                        d. Sergeant David Hill and Chief Chris Magnus
13          The language of § 1983 “cannot be easily read to impose liability vicariously on
14   governing bodies solely on the basis of the existence of an employer-employee
15   relationship with a tortfeasor.” Monell v. Dept. of Soc. Services of City of N.Y., 436 U.S.
16   658, 692, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978). As such, the Supreme Court of
17   the United States “concluded that § 1983 could not be interpreted to incorporate doctrines
18   of vicarious liability.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479, 106 S. Ct.
19   1292, 1298, 89 L. Ed. 2d 452 (1986).           Thus, “[a] supervisor is only liable for
20   constitutional violations of his subordinates if the supervisor participated in or directed
21   the violations, or knew of the violations and failed to act to prevent them.” Taylor v. List,
22   880 F.2d 1040 (9th Cir. 1989). The burden is on Plaintiff to “allege facts, no simply
23   conclusions, that show that an individual was personally involved in the deprivation of
24   his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
25          Here, Plaintiff has not alleged any facts to support a finding that either Sergeant
26   Hill or Chief Magnus were personally involved in any alleged deprivation of his civil
27   rights. Sergeant Hill did not arrive on scene until the end of the officer’s encounter with
28   Plaintiff and there is no allegation that Chief Magnus was personally involved. Defs.’



                                                - 14 -
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 15 of 16



 1   SOF (Doc. 51), Beitch Depo. 11/16/2018 (Exh. “7”) at 24:24–28:23 & Hill Decl. (Exh.
 2   “12”) at ¶ 8. Therefore, regarding any Fourth Amendment violation, Plaintiff has failed
 3   to state a claim against Sergeant Hill and Chief Magnus.
 4                 3. Due Process
 5          Plaintiff asserts a violation of his procedural due process rights against the TPD
 6   officers. Pl.’s Response to Mot. to Strike (Doc. 71) at 6. Plaintiff alleges that he did not
 7   receive a fair administrative hearing; however, he has failed to delineate what process
 8   was due or how Chief Chris Magnus, Captain Justin Lane, or Sergeant Mickey Petersen
 9   violated these rights. Plaintiff’s complaint was received, reviewed and investigated by
10   Sergeant Petersen who was independent of the officers involved, and these results were
11   reviewed and concurred with by his superior officers, as well as with Plaintiff. Defs.’
12   SOF (Doc. 51), Petersen Decl. (Exh. “13”) at ¶¶ 4–11. Ultimately, Plaintiff disagreed
13   with the outcome of their analysis. The violations of TPD’s policy regarding report
14   writing and failing to turn on a body worn camera are not constitutional violations.
15   Moreover, to the extent that such nebulous due process rights are coextensive with
16   Plaintiff’s Fourth Amendment rights, the officers did not violate a “clearly established”
17   law and are entitled to qualified immunity.
18
19   IV.    CONCLUSION
20          Based upon the foregoing, the Court finds that Plaintiff has failed to meet his
21   burden in opposing Defendants’ motion for summary judgment. Accordingly, IT IS
22   HEREBY ORDERED that:
23          1)     Plaintiff’s Amended Motion for Leave to Allow Non-Electronic Filing of
24   Exhibit #2 (Doc. 66) is GRANTED in part and DENIED AS MOOT in part;
25          2)     The City Defendants’ Motion to Strike Plaintiff Aaron Beitch [sic]
26   Response to Defendants Opposition to Strike Plaintiff Motion of Facts in Support of
27   Plaintiff [sic] Opposition to Summary of Judgment Doc. 71 (Doc. 72) is DENIED;
28          3)     The City Defendants’ Motion for Summary Judgment (Doc. 50) is



                                                - 15 -
     Case 4:18-cv-00067-BGM Document 79 Filed 06/01/20 Page 16 of 16



 1   GRANTED; and
 2        4)    The Clerk of the Court shall enter judgment and close the case.
 3
 4        Dated this 1st day of June, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              - 16 -
